ORDER

The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Louis B. Oberhauser had committed professional misconduct warranting public discipline. After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers Professional Responsibility. Respondent also withdrew his previously submitted answer and unconditionally admitted the following: that respondent represented a client in a marital dissolution action that concluded in December 1972; that, in February 1973, respondent billed the client for $703.50 for his services and costs; that, on the same day respondent billed his client, respondent filed an attorney’s lien for $703.50 against the client’s homestead, despite the fact that respondent had not established the amount of his fees during the dissolution action, had not obtained a judgment against the client for his -fees, had not obtained a waiver from the client of her homestead exemption, and had not been awarded a lien by the court; that respondent failed to reduce the amount of the lien when he received payments from the client; that respondent charged the client interest on her outstanding balance, despite his failure to advise the client that interest would be charged; that respondent did not reduce or release the lien until 1991, when a lender for the client discovered the lien, at which time respondent released the lien for $1,200; and that in March 1993, respondent repaid the $1,200 to the client. Pursuant to the stipulation, the Director dismissed Count II of the Petition for Disciplinary Action. The parties join in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Louis B. Ober-hauser hereby is publicly reprimanded pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
*5222. That the respondent shall pay to the Director the sum of $700 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice